Citation Nr: 0320491	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  98-08 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1942 to 
February 1946, and from September 1949 to September 1966.  
The veteran died on April [redacted]
, 1996; the appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 RO rating decision.


FINDINGS OF FACT

1.  The veteran died on April [redacted]
, 1996; his cause of death was 
brain metastases due to adenocarcinoma of the lung.  

2.  At the time of his death, the veteran had no service-
connected disabilities.  

3.  Brain metastases and adenocarcinoma of the lung are not 
attributable to the veteran's period of military service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  The appellant contends that 
the veteran's exposure to herbicide agents during his 
military service eventually resulted in lung cancer that 
ultimately caused his death.  The Board notes that although 
the veteran's original claims file appears to be missing, the 
appellant's representative, in the July 2003 informal hearing 
presentation, indicated that the veteran did not have any 
service-connected disabilities at the time of his death.  
Regardless, the appellant does not contend that the veteran's 
death was in any way affected by previously service-connected 
disability.  

A surviving spouse of a qualifying veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation (DIC) benefits.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).  In 
order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  Id.  To constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2002).  To be a contributory cause of 
death, the evidence must show that the service-connected 
disability contributed substantially or materially to the 
cause of death, or that there was a causal relationship 
between the service-connected disability and the veteran's 
death.  38 C.F.R. § 3.312(c) (2002).  In effect, the service-
connected disability, to be a contributory cause of death, 
must be shown to have combined with the principal cause of 
death, that it aided or lent assistance to the cause of 
death.  Id.  It is not sufficient to show that it casually 
shared in producing death; instead, a causal relationship 
must be shown.  Id.

Service-connected disabilities affecting vital organs should 
receive careful consideration as a contributory cause of 
death; this requires a determination as to whether there were 
debilitating effects and a general impairment of health 
caused by service-connected disability which rendered the 
veteran less capable of resisting the effects of an unrelated 
disability.  38 C.F.R. § 3.312 (c)(3) (2002).  Under 
38 C.F.R. § 3.312(c)(4), in cases where the primary cause of 
death is by its very nature so overwhelming that eventual 
death is anticipated irrespective of coexisting disabilities, 
there must be a determination as to whether there is a 
reasonable basis that a service-connected disability had a 
material effect in causing death.  38 C.F.R. § 3.312(c)(4) 
(2002).  In this situation, however, it would not generally 
be reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id.

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§  3.303(b), 3.307, 3.309 (2002).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
first diagnosed after service when all of the evidence 
establishes that the disease was incurred in service.  Id.  

Under 38 C.F.R. § 3.309(e) (2002), if a veteran was exposed 
to an herbicide agent during active duty, certain diseases, 
including respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provision of 
38 C.F.R. § 3.307(d) are also satisfied.  Under 68 Fed. Reg. 
34,539-43 (June 10, 2003) (to be codified at 38 C.F.R. 
§ 3.307(a)(6)(ii)), the diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service except that 
chloracne or other acne form disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active duty.  Under 68 Fed. Reg. 34,539-43 (June 10, 2003) 
(to be codified at 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active duty, served in the Republic of Vietnam 
during the period from January 9, 1962 to May 7, 1965 shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  

In this case, the available service medical records are 
negative for complaints, treatment, or diagnoses of lung or 
brain disease.   In July 1956, the veteran was diagnosed with 
acute pharyngitis, organism unknown.  An April 1966 
retirement examination reveals no complaints, treatment, or 
diagnosis of any respiratory or brain diseases.  

The veteran's service personnel records indicate that the 
veteran had worked as a signalman, a radio operator, a 
cryptographer, a cryptographer supervisor, a communications 
center supervisor, and a squadron training noncommissioned 
officer.  The veteran was granted a permanent secret 
clearance in August 1952 and a top secret clearance in 
November 1955.  He was stationed in Thailand from October 11, 
1965 to October 10, 1966 with the 3rd Detachment of the 1965th 
Communications Squadron in an isolated area, specifically at 
Ubon Air Force Base.  His last duty assignment and major 
command was with the 1982nd Communications Squadron.  The 
veteran was awarded the Vietnam Service Medal and the 
National Defense Service Medal with one Bronze Service Star.  

Post-service private medical records dated from September 
1994 to January 1996 indicate that the veteran was diagnosed 
with adenocarcinoma of the left upper lung with metastatic 
brain tumors in 1994.  He was also diagnosed with oral 
candida, steroid effects, possible small liver metastases, 
and chronic lymphocytic leukemia during this time.  

Of record is a death certificate which indicates that the 
veteran died on April [redacted]
, 1996 of brain adenocarcinoma, which 
had metastasized from the lung.  An autopsy was not 
performed.  Also of record is a marriage certificate, which 
was received by the RO in January 1997, that indicates that 
the veteran and the appellant were married in September 1952.  

In December 1997, April 1998, and July 1998 statements, the 
appellant contended that the veteran was exposed to 
herbicides during service either in Vietnam or Thailand.  She 
argued that because the veteran had top secret security 
clearance and was involved in communication work, it would 
not have been unimaginable for him to have performed a 
temporary classified duty assignment in Vietnam without any 
documentation of the visit.  She stated that to her 
knowledge, the veteran never was in Vietnam.  The appellant 
reported that she had found a single piece of Vietnamese 
currency, which was apparently printed in 1966, in her 
husband's belongings.  

Of record is a June 1999 Internet article regarding the 
testing of chemicals in Thailand from 1964-65.  The article 
indicates that Agent Orange and other chemicals were tested 
by the United States military in Pran Buri and Bo Fai, 
Thailand.  

Of record is a December 1999 electronic mail message from a 
representative from the Veterans of Foreign Wars of the 
United States, which indicates that Agent Orange was 
transported to Vietnam from Thailand throughout the Vietnam 
War.  However, the representative noted that unless one of 
the drums was damaged or broken, contamination would be 
difficult to establish.  

Of record is a February 2000 statement from A.C.  A.C. 
indicated that he had personally been doused with defoliant 
at Udorn, Thailand during Operation Ranch Hand from June to 
August 1967.  Also submitted in February 2000 was an article 
which indicates that a program was conducted in Thailand in 
1964 and 1965 to determine the effectiveness of aerial 
applications of chemical agents in the defoliation of jungle 
vegetation on duplicate 10-acre plots.  Aerial spray 
treatments were applied at rates of 0.5 to 3.0 gallons per 
acre on two test sites, and applications were repeated in 
alternate two to three-month periods.  

Also of record is an Agent Orange Fact Sheet prepared by the 
Vietnam Veterans Agent Orange Victims, Inc., which was 
received by the RO in February 2000.  The Fact Sheet 
indicates that trials of herbicide were conducted in Thailand 
in the 1960's by Fort Detrick personnel before the chemicals 
were given to the Republic of Vietnam.  It was noted that the 
309th Air Commando Squadron conducted the spraying in an 
operation originally known as "Hades," which later came to 
known as "Operation Ranch Hand."  It was noted that during 
the 1960's, Air America sprayed defoliants for the Central 
Intelligence Agency in combat operations against Thai 
insurgents on the Isthmus of Kra.  The drift of herbicides 
involved in these operations was estimated at an average of 
20 percent.  

The RO received various excerpts and articles on herbicides 
in February 2000.  Included in this submission was an article 
on Agent Orange exposure that indicated that the United 
States military used a small amount of herbicides (about two 
percent of the total amount) to clear U.S. base perimeters.  
These herbicides were applied either by aircraft, such as in 
Operation Ranch Hand, or by hand.  

In statements dated in May and June 2000, the appellant 
stated that Agent Orange was flown into Thailand on airplanes 
in drums, was off loaded, and emptied into tanker trunks and 
planes.  She suggested that the veteran could have been 
exposed to Agent Orange when one of the drums containing the 
herbicide possibly spilled at Ubon Air Force Base, or from 
spraying that was done around the perimeter of Ubon.  She 
also indicated that the veteran could have received exposure 
to Agent Orange when rainwater washed away Agent Orange 
residue from the planes while they were at Ubon.  

The appellant submitted an excerpt from Chemical & Biological 
Warfare:  America's Hidden Arsenal, which was received at the 
RO in June 2000, which indicates during the Oconus 
Defoliation Test, chemical agents were applied by air in 1964 
and 1965 in Thailand.

Of record is an August 2000 electronic mail message from the 
Director of the United States Armed Service Center for 
Research of Unit Records.  The Director indicated that 
herbicide testing, including Agent Orange testing, occurred 
in Thailand in the early and mid-1960's, specifically 1964, 
at Pran Buri, which was located at an isolated site in the 
jungle.  The Director indicated that he had been unable to 
find any other documentation that indicates that Agent Orange 
was sprayed around military installations in Thailand.  

Of record is an August 2000 letter from the RO to the 
appellant.  The RO indicated that Pran Buri was located in a 
seaside province approximately 278 kilometers south of 
Bangkok, Thailand.  The RO indicated that chemical testing 
was also performed at Bo Fai, Thailand, which was located in 
the same general area as Pran Buri.  The RO indicated that 
the veteran was stationed in Ubon, Thailand, which was 
located approximately 629 kilometers northeast of Bangkok, 
Thailand.  

In statements dated in September 2000, January 2001, and 
February 2003, the appellant contended that when the veteran 
was at stationed Ubon Air Force Base, he was performing work 
for the National Security Agency.  The appellant indicated 
that due to the highly classified nature of his work, the 
veteran did not tell her the exact nature and location of his 
assignments.  The appellant suggested that the veteran could 
have traveled to the remote jungle locations in Thailand 
where herbicides were used.  

Based upon a review of the evidence, the Board finds that the 
greater weight of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  

First, the Board acknowledges that the appellant is a 
surviving spouse for DIC purposes.  See 38 U.S.C.A. § 101(3) 
(West 2002); 38 C.F.R. § 3.50 (2002).  Turning to the merits 
of the appellant's case, the Board notes that the appellant 
does not contend, nor does it appear, that the veteran had 
any service-connected disabilities at the time of his death.  
Therefore, for the appellant to be granted entitlement to 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by active service was either the principal or 
contributory cause of death.  

First, as far as the disabilities listed on the veteran's 
April 1996 death certificate, the evidence does not establish 
that the veteran's brain metastases or lung adenocarcinoma 
were related to service.  As indicated above, the appellant 
claims that the veteran was exposed to herbicides during 
service, leading to his contracting the respiratory cancer 
that resulted in his death.  In this regard, the evidence of 
record does not show in-service findings illustrative of in-
service herbicide exposure.  First, the evidence of record, 
including the veteran's service medical records and service 
personnel records, do not suggest that the veteran's service 
included duty or visitation in Vietnam.  See 68 Fed. Reg. 
34,539-43 (June 10, 2003) (to be codified at 38 C.F.R. 
§ 3.307(a)(6)(iii).  The Board notes that the appellant 
contends that due to his top-secret security clearance, that 
it would not have been unimaginable for the veteran to have 
served in a clandestine-sort of temporary duty assignment in 
Vietnam.  However, the only evidence that the appellant has 
submitted that even remotely suggests that the veteran ever 
visited Vietnam is a statement indicating that she had found 
Vietnamese currency in the veteran's belongings.  To conclude 
that the veteran ever visited Vietnam during service based on 
this statement would be entirely speculative.  Furthermore, 
the veteran's service personnel records do not suggest that 
the veteran's job duties would encompass any sort of handling 
of or contact with an herbicide agent; nor do they suggest 
that the veteran had any sort of reason to visit Vietnam in 
association with his job duties.  In addition, although the 
veteran was awarded the Vietnam Service Medal, the Board 
notes that the Vietnam Service Medal was awarded not only to 
all members of the Armed Forces serving at any time between 
July 4, 1965, and March 28, 1973, in Vietnam, its contiguous 
waters, or airspace, but it was also awarded to all members 
of the Armed Forces serving at the same time in Thailand, 
Laos, or Cambodia, or in the respective airspace, in direct 
support of operations in Vietnam.  See Manual of Military 
Decorations and Awards, C6.6 (Department of Defense Manual 
1348.33-M, September 1996).   Therefore, as the evidence on 
whole indicates that the veteran did not go to Vietnam, the 
appellant is not afforded the presumption that the veteran 
was exposed to herbicide agents under 68 Fed. Reg. 34,539-43 
(June 10, 2003) (to be codified at 38 C.F.R. 
§ 3.307(a)(6)(iii)).

The appellant contends that the veteran was exposed to 
herbicide agents while stationed in Thailand.  Although the 
evidence of record indicates that herbicides were used in 
Thailand at Pran Buri, Bo Fai, and on the Isthmus of Kra, the 
veteran was stationed at Ubon Air Force Base, which was many 
kilometers away from these remote locations.  While the 
appellant contends that because of the veteran's top security 
clearance, it would not have been inconceivable for the 
veteran to have received a classified duty assignment at Pran 
Buri, Bo Fai, and the Isthmus of Kra, again, the record does 
not suggest that the veteran visited these remote locations.  
In fact, beyond the appellant's statements, the record is 
devoid of any information that suggests that the veteran's 
job duties involved an assignment or visit at Pran Buri, Bo 
Fai, or the Isthmus of Kra.  As such, it does not appear that 
the veteran was exposed to herbicide agents at Pran Buri, Bo 
Fai, or the Isthmus of Kra.

The appellant further contends that the veteran was exposed 
to herbicide agents while stationed at Ubon Air Force Base in 
Thailand when the perimeter of the base was sprayed with 
herbicide agents, when a drum carrying herbicide agents 
leaked while on the base, or when runoff water, such as 
rainwater, contaminated by residue from planes carrying 
herbicides, polluted Ubon Air Force Base.  The evidence of 
record does not support the appellant's contentions.  
Although one of the articles submitted by the appellant 
suggests that herbicides were sprayed around United States 
military installations, it does not indicate that herbicides 
were specifically used at Ubon Air Force Base when the 
veteran was stationed there.  Although A.C. indicated that he 
had been sprayed with a defoliant at Udorn, Thailand, the 
Board points out that the veteran was not stationed at Udorn, 
but at Ubon, Thailand, and that A.C.'s alleged incident 
occurred after the veteran had already retired from active 
duty.  Furthermore, there is no evidence of record that 
indicates that any herbicide drums had leaked or spilled at 
Ubon Air Force Base, or that the rainwater or the soil at 
Ubon Air Force Base was contaminated by herbicide agents 
while the veteran was stationed there.  Importantly, the 
evidence of record does not suggest that the veteran reported 
to any of his treatment providers that he was exposed to 
herbicides during service; nor did the veteran indicate that 
he could not disclose any service-related health information 
to them due to his top secret security clearance.  As such, 
the Board finds that the evidence of record does not suggest 
that the veteran was exposed to herbicide agents while on 
active duty.  Absent such exposure, and without application 
of a presumption of exposure, the presumption of 38 C.F.R. 
§ 3.309(e) does not aid the appellant.  As such, the evidence 
of record does not establish that the veteran's cause of 
death--brain metastases of respiratory cancer--was due to his 
exposure to herbicide agents in service, and thus, service 
connection for the veteran's cause of death cannot be 
granted.  

Furthermore, other than the appellant's own assertions that 
there was a relationship between the veteran's terminal 
cancer and his military service, there is simply no medical 
evidence of record supporting any such causal connection.  
The Board notes that the veteran was not diagnosed with 
adenocarcinoma until many years after his separation from 
service.  Additionally, the evidence fails to show that 
cancer was manifested to a compensable degree within the 
applicable presumptive period under 38 C.F.R. § 3.309(a), was 
related to any events of service, or was otherwise related to 
service.  As such, the Board concludes that the preponderance 
of the evidence is against the claim--there is no causal link 
between the veteran's cause of death, that is, 
adenocarcinoma, and his military service.  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  

In addition, the medical evidence of record does not indicate 
that the veteran had any other service-related disabilities 
that ultimately contributed to or resulted in his death.  The 
record does not indicate that any of the veteran's post-
service disabilities, including oral candida, possible small 
liver metastases, chronic lymphocytic leukemia, neurilemoma 
of the left thigh, basal cell carcinoma of the right eyelid, 
and hearing loss were related to service.  Although service 
medical records show hearing loss in February 1965, no 
hearing loss was noted at the veteran's discharge examination 
in April 1966, and the record does not indicate that the 
veteran had hearing loss due to service that in any way 
influenced his death.  As for the veteran's other 
disabilities, service medical records are negative for 
complaints, treatment, or diagnoses of these disorders, and 
the veteran was not diagnosed with such disabilities until 
long after his separation from service.  Additionally, the 
evidence does not suggest that any of these diseases for 
which a presumption applies was manifested to a compensable 
degree within the applicable presumptive periods after 
service, was related to any event of service, or was 
otherwise related to service.  38 C.F.R. §§ 3.303, 3.307, 
3.309.  Regardless, the Board points out that the veteran's 
April 1996 death certificate indicates that other than brain 
metastases of lung adenocarcinoma, there were no other 
significant conditions contributing to the veteran's death.  

Incidentally, as the veteran apparently had no service-
connected disabilities, there is no indication that the 
veteran had any service-connected disabilities that resulted 
in a debilitating effect and a general impairment of health 
to the extent that it would have rendered him materially less 
capable of resisting the effects of his brain metastases and 
lung adenocarcinoma.  Furthermore, the Board recognizes that 
the medical evidence suggests that the veteran's cause of 
death was, by its very nature, so overwhelming that eventual 
death could have been anticipated irrespective of coexisting 
conditions.  However, in this case, the medical evidence 
indicates that there is no reasonable basis to conclude that 
the veteran had a service-related disability of such severity 
as to have a material influence in accelerating death.  
38 C.F.R. § 3.312(c).  Consequently, the evidence indicates 
that there is no causal link between the veteran's terminal 
disease process and his military service.  The Board finds 
that service connection for the cause of the veteran's death 
is therefore not warranted.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit-of-the-doubt rule is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) was recently 
enacted.  The VCAA, among other things, modified VA's duties 
to notify and to assist claimants by amending 38 U.S.C.A. 
§ 5103 ("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating appellants' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  In this case, the appellant's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2002) 
(codified at 38 C.F.R. § 3.159(b) (2002)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the RO 
has informed the appellant of the grounds on which the RO 
decided the claim and of the elements necessary to be granted 
the benefit sought.  This is evidenced by the rating action 
of November 1997, the statement of the case issued in April 
1998, the supplemental statement of the case issued in 
February 2003, and a February 2003 letter that informed her 
of the applicable laws and regulations.  Specifically, these 
documents show that the RO notified the appellant of the 
development of her claim, the type of evidence needed to 
prove her claim, and of which evidence, if any, should be 
obtained by the appellant, and which evidence, if any, would 
be retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  
These documents also show that VA has provided the appellant 
with a recitation of the pertinent statutes and regulations, 
and discussion of the application of each to the evidence.  
The appellant indicated in February 2003 that she had no 
further evidence to submit in association with her claim.  

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained.  The RO attempted several times, including in 
April, May, and July 1998, as well as in February 1999, to 
obtain the veteran's original claims file.  Although the RO 
was unable to locate the veteran's claims file, the 
appellant's file contains the veteran's service medical 
records, service personnel records, and post-service 
treatment records.  The Board notes that the appellant's 
representative indicates that the veteran had not been able 
to establish service connection for any disabilities during 
his lifetime.  Additionally, the appellant was specifically 
notified in May 1997, July 1998, August 2000, and February 
2003 of what records should be associated with the claims 
file.  Although the appellant indicated that there may be 
certain outstanding private medical records from N.R.M., 
M.D., it appears that these records were previously 
associated with the claims file.  The appellant indicated in 
February 2003 that she did not have any additional evidence 
to submit.  

As for whether further action should have been undertaken by 
way of obtaining a VA medical opinion on the question of 
whether the veteran's cause of death was related to service, 
the Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  66 Fed. Reg. 
45630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)(4).  In this case, the evidence does not suggest 
that the veteran suffered an event, injury, or disease in 
service that lead to the terminal disease; nor did such 
disability manifest during a pertinent presumptive period.  
Furthermore, other than the appellant's own contentions, 
there is no competent medical evidence that suggests that the 
veteran's death could be related to service.  Consequently, 
any VA medical opinion that would be obtained would be 
speculative at best.  As such, a VA medical opinion on this 
issue is not warranted.

The appellant has not alleged that there is any outstanding 
pertinent evidence that would support her contentions, and 
after a review of the evidence, the Board is not aware of any 
such evidence and concludes that VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  Therefore, the Board finds that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

Service connection for the cause of the veteran's death is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

